Opinion issued October 11, 2012




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00792-CV
                           ———————————
                           PAUL CHANG, Appellant
                                        V.
               NATALIE NOVELL WASHINGTON, Appellee



                   On Appeal from the 328th District Court
                          Fort Bend County, Texas
                    Trial Court Cause No. 09DCV168859


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). The motion contains a certificate of conference, but the certificate of

conference merely indicates that appellee has been informed that appellant is
moving to dismiss this appeal, and does not indicate whether appellee is opposed

or unopposed. See TEX. R. APP. P. 10.1(a). Ten days have passed, however, and

appellee has not filed a response in opposition. See TEX. R. APP. P. 10.1(b)

(providing that court may determine motion before response is filed), 10.3(a)

(providing, in pertinent part, that court should not hear or determine motion until

10 days after motion was filed, unless motion states that parties have conferred and

that no party opposes motion). No opinion has issued. See TEX. R. APP. P.

42.1(a)(1).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                         2